DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed November 18, 2019, April 17, 2020 and September 25, 2020  have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,967,267 granted to Ladnai et al in view of US 20090249443 granted to Fitzgerald et al. Ladnai ‘267 discloses a computer program product with executable code to perform the steps of: instrumenting a first . 
Ladnai does not specifically disclose the step of detecting a hardware change in the specific security event but rather claims one of many well understood means for detecting security events. 
In an analogous art, Fitzgerald discloses a method for determining whether a security compromise event, such as a hardware change, has occurred in a computing device (see claim 40). It is old and well known from Fitzgerald to perform a hardware analysis on computing objects in order to determine if a security event has occurred in the computing device. One of ordinary skill in the art would have been motivated to perform this type of analysis because the analysis only requires a simple comparison of two sets of data (previous certified hardware state to a current hardware state) to 

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-21 of U.S. Patent No. 9,967,267. Claims 2-16 of the instant application are anticipated by patent claims 3-21 in that claims 3-21 of the patent contain all the limitations of claims 2-16 of the instant application. Therefore, claims 2-16 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,967,267. Claims 17 and 20 of the instant application are anticipated by patent claim 22 in that claim 22 of the patent contain all the limitations of claims 17 and 20 of the instant application. Therefore, claims 17 and 20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 18, the cited prior art fails to specifically teach the system of claim 17 wherein detecting the security event includes detecting a security compromise by applying static analysis to software objects on the first endpoint.
With respect to claim 19, the cited prior art fails to specifically teach the system of claim 17 wherein detecting the security event includes detecting a security compromise by applying behavioral analysis to code executing on the first endpoint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437